                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


JAMES COTTON, #2071816                             §
                                                   §
VS.                                                §                 CIVIL ACTION NO. 4:18cv842
                                                   §
STATE OF TEXAS, ET AL.                             §

                          MEMORANDUM OPINION AND ORDER

        Pro se Plaintiff James Cotton filed the above-styled and numbered civil rights lawsuit

pursuant to 42 U.S.C. § 1983. On July 1, 2019, Plaintiff filed a notice to voluntarily dismiss the case

(Dkt. #21). Voluntary dismissals by a plaintiff are governed by Federal Rule of Civil Procedure

41(a)(1)(A) that provides, in pertinent part, “the plaintiff may dismiss an action without a court order

by filing: (i) a notice of dismissal before the opposing party serves either an answer or a motion for

summary judgment.” “Unless the notice…states otherwise, the dismissal is without prejudice.” Fed.

R. Civ. P. 41(a)(1)(B). The notice of dismissal is self-effectuating and terminates the case in and of

itself; no order or other action of the district court is required. In re Amerijet Int’l, Inc., 785 F.3d

967, 973 (5th Cir. 2015) (per curiam). Thus, once a plaintiff has moved to dismiss under Rule

41(a)(1)(A)(i), the case is effectively terminated; the court has no power or discretion to deny

plaintiff’s right to dismiss or to attach any condition or burden to that right. Williams v. Ezell, 531

F.2d 1261, 1264 (5th Cir. 1976); In re Amerijet Int’l, Inc., 785 F.3d at 973; Carter v. United States,

547 F.2d 258, 259 (5th Cir. 1977) (plaintiff has absolute right to dismiss his complaint under Rule

41(a) prior to the filing of an answer or motion for summary judgment).
            In the present case, Defendants have not filed an answer or a motion for summary

    judgment; thus, Plaintiff is entitled to the voluntary dismissal of the lawsuit without prejudice.

    Plaintiff’s suit was dismissed the moment the notice (Dkt. #21) was filed with the clerk. Moreover,

    after a notice of voluntary dismissal is filed, the district court loses jurisdiction over the case. In re

    Amerijet Int’l, Inc., 785 F.3d at 973. Accordingly, it is ORDERED Plaintiff’s notice of dismissal
.
    (Dkt. #21) is self-effectuating and terminates the case in and of itself, and the case is DISMISSED

    without prejudice pursuant to Fed. R. Civ. 41(a)(1)(A)(i). All motions by any party not previously

    ruled upon are DENIED.

          SIGNED this 3rd day of July, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                        2
